               Case 2:20-cv-01030-MJP Document 15 Filed 04/01/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          RICHARD MOONEY,                                    CASE NO. C20-1030 MJP

11                                  Plaintiff,                 ORDER GRANTING STIPULATED
                                                               MOTION TO CONTINUE TRIAL
12                  v.                                         AND ISSUE NEW CASE
                                                               DEADLINES
13          ROLLER BEARING COMPANY OF
            AMERICA INC,
14
                                    Defendant.
15

16
            This matter comes before the Court on the Parties’ Stipulated Motion to Continue the
17
     Trial Date and Issue New Case Deadlines. (Dkt. No. 14.) Having reviewed the Motion and the
18
     relevant portions of the record, the Court GRANTS the Motion and relief requested. The Court
19
     finds good cause to extend the trial date and case deadlines given what appears to be a
20
     “company-wide IT issue with [Defendant’s] data servers” that is impacting discovery and
21
     requires multiple IT specialists to resolve. (See id. at 1-2.) While the Parties ask for a 90-day
22
     continuance of all case deadlines and the trial date, the Court cannot accommodate a trial in
23

24

     ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL AND ISSUE NEW CASE DEADLINES -
     1
              Case 2:20-cv-01030-MJP Document 15 Filed 04/01/21 Page 2 of 4




 1   February 2022. The earliest available trial date is May 16th, 2022. The Court therefore sets the

 2   following new case deadlines:

 3                        Event                                              Date

 4    Jury Trial Date                                  May 16, 2022 at 9:00 AM

 5    Reports from expert witness under FRCP           October 18, 2021
      26(a)(2) due
 6    All motions related to discovery must be         November 17, 2021
      filed by and noted on the motion calendar
 7
      on the third Friday thereafter (see CR7(d))
 8    Discovery completed by                           December 17, 2021

 9    All dispositive motions must be filed by         January 18, 2022
      and noted on the motion calendar on the
10    fourth Friday thereafter (see CR7(d))

11    Counsel are reminded of the
      requirement to provide courtesy copies
12    of any motions with exhibits or other
      attachments exceeding 50 pages.
13
      Compliance with this requirement will
14    facilitate timely consideration of your
      motion.
15    All motions in limine must be filed by           April 11, 2022
      and noted on the motion calendar no
16    earlier than the third Friday thereafter and
      no later than the Friday before the pretrial
17    conference.
      Agreed pretrial order due                        May 3, 2022
18
      Trial briefs, proposed voir dire questions,      May 3, 2022
19    and proposed jury instructions:
      Pretrial conference                              May 6, 2022 at 1:30 PM
20
      Length of Jury Trial                             10 days
21

22
            If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or
23
     federal holiday, the act or event shall be performed on the next business day. These are firm
24

     ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL AND ISSUE NEW CASE DEADLINES -
     2
               Case 2:20-cv-01030-MJP Document 15 Filed 04/01/21 Page 3 of 4




 1   dates that can be changed only by order of the Court, not by agreement of counsel or the parties.

 2   The Court will alter these dates only upon good cause shown: failure to complete discovery

 3   within the time allowed is not recognized as good cause.

 4          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

 5   notify the Deputy Clerk, Grant Cogswell, in writing within 10 days of the date of this Order and

 6   must set forth the exact nature of the conflict. A failure to do so will be deemed a waiver.

 7   Counsel must be prepared to begin trial on the date scheduled, but it should be understood that

 8   the trial may have to await the completion of other cases.

 9                                            COOPERATION

10          As required by CR 37(a), all discovery matters are to be resolved by agreement if

11   possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

12   format required by CR 16.1, except as ordered below.

13                                               EXHIBITS

14          The original and one copy of the trial exhibits are to be delivered to chambers four days

15   before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

16   Clerk's Office. The Court hereby alters the CR 16.1 procedure for numbering exhibits: plaintiff's

17   exhibits shall be numbered consecutively beginning with 1; defendant's exhibits shall be

18   numbered consecutively beginning with the next number series not used by plaintiff.

19          Duplicate documents shall not be listed twice: once a party has identified an exhibit in the

20   pretrial order, any party may use it. Each set of exhibits shall be submitted in individual file

21   folders with appropriately numbered tabs.

22

23

24

     ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL AND ISSUE NEW CASE DEADLINES -
     3
              Case 2:20-cv-01030-MJP Document 15 Filed 04/01/21 Page 4 of 4




 1                                           SETTLEMENT

 2          Should this case settle, counsel shall notify Grant Cogswell as soon as possible at

 3   (206) 370−8518. Pursuant to GR 3(b), an attorney who fails to give the Deputy Clerk prompt

 4   notice of settlement may be subject to such discipline as the Court deems appropriate.

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated April 1, 2021.

 7                                                        A
                                                          Marsha J. Pechman
 8
                                                          United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION TO CONTINUE TRIAL AND ISSUE NEW CASE DEADLINES -
     4
